UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-7163


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

RICHARD DEAN MEARS,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. William L. Osteen, Jr., District Judge. (1:04-cr-00212-WO-1)


Submitted: January 8, 2018                                        Decided: January 29, 2018


Before NIEMEYER and TRAXLER, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Richard Dean Mears, Appellant Pro Se. Joan Brodish Childs, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Richard Dean Mears appeals the district court’s order overruling Mears’ objection

to the writ of continuing garnishment.       We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court. *

United States v. Mears, No. 1:04-cr-00212-WO-1 (M.D.N.C. Aug. 25, 2017).                 We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                AFFIRMED




       *
         Mears takes issue with the district court’s statement that he did not claim that his
401(k) retirement plan is exempt property. Any error was harmless, because such
retirement plan benefits are subject to garnishment for criminal restitution. United States
v. DeCay, 620 F.3d 534, 541 (5th Cir. 2010); United States v. Hosking, 567 F.3d 329, 334
(7th Cir. 2009); United States v. Novak, 476 F.3d 1041, 1053 (9th Cir. 2007); United
States v. Irving, 452 F.3d 110, 126 (2d Cir. 2003).


                                             2